DETAILED ACTION
Introduction
Claims 1, 2, 4, 6, 8, 12, 13, 18, 21-23, and 26 have been examined in this application. Claims 1, 6, 8, 12, 18, and 21-23 are amended. Claims 2, 4 and 13 are original. Claim 26 is new. Claims 3, 5, 7, 9-11, 14-17, 19, 20, 24, and 25 are cancelled. This is a final office action in response to the arguments and amendments filed 8/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 8/10/2022, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 7 under the heading “Claims Rejections Under 35 USC §112”), the arguments and amendments are partially persuasive. Particularly, Claim 12 still contains the limitation “estimating, based on a machine learning model, behaviors of the other vehicle“ (and has not been amended to say “the vehicle” as is the case in Claim 1). No reasoned arguments have been provided regarding the limitation. Thus, the rejection is maintained. Regarding all other previous rejections under 112, the arguments and amendments are persuasive and the previous rejections are withdrawn.
Regarding the arguments pertaining to the previous rejections under 103 (presented on p. 7 under the heading “Claims Rejections Under 35 USC §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional prior art of US2020/0026286A1 (Vozar et al.), US2019/0011544A1 (Gassend et al.), US2019/0096238A1 (Ran et al.), and US2012/0218093A1 (Yoshizawa et al.), as well as the previously cited prior art of US2020/0137580A1 (Yang et al.) and US2017/0025000A1 (Lagassey).
Claim Objections
Claims 6 and 26 are objected to because of the following informalities:
In Claims 6 and 26, "wherein the external sensors comprise" should instead read "wherein the external sensors further comprise"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 8, 12, 13, 18, 21-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 12, the claims recite “the second camera having a wider field of view compared to the first camera” (the first camera being on the vehicle and the second camera being an external sensor). The disclosure as originally filed (see e.g. specification ¶0073) states that “a field of view 628 of the camera of the vehicle 612 may be wider than a field of view 626 of the camera of the fixed environmental sensor 618.” Thus, the specification states the opposite case, wherein the first camera has a wider field of view. The claims as originally filed (Claims 5 and 16 filed 7/24/2019) state “a first sensor of the plurality of first sensors and a second sensor of the second plurality of sensors have different fields of view,” which is broader than the presently amended claims as the original claims did not specify which sensor was referred to and which field of view was wider. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4, 6, 8, 13, 18, 21-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2, 4, 6, 8, 21-23, and 26) or Claim 12 (for Claims 13 and 18) and for failing to cure the deficiencies listed above.
Regarding Claim 12, the claim recites estimating, based on a machine learning model, behaviors of the other vehicle using the sensor data and the external sensor data, the machine learning model comprising a random forest model, and determining… a driving action of the vehicle… based on the estimated behavior of the other vehicle. The disclosure as originally filed (see specification ¶0054), recites estimating “behaviors” based on both the vehicle sensor data and parameters of objects, however the only time the specification appears to describe what the behaviors pertain to is the phrase in ¶0054 “the autonomous vehicle sensor data processing system 106 may utilize machine learning models (e.g. a random forest model) to estimate optimized behaviors of an autonomous vehicle 102.” Per Figure 1, it is understood that the autonomous vehicle sensor data processing system 106 is part of autonomous vehicle 102. In other words, the specification describes the autonomous vehicle sensor data processing system estimating behaviors for the own/self vehicle, whereas the claims are reciting estimating behaviors for an other, external vehicle, and determining a driving action based on that. Thus, the subject matter of determining behaviors of other objects was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 12 and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 8, 13, 21-23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation for determining “a driving action of the vehicle using the values of the parameters of the other vehicle and the external sensor data, and based on the estimated behavior of the other vehicle” renders the claim indefinite. Particularly, there is no antecedent basis in the claim for “the estimated behavior of the other vehicle.” However, the claim does previously recite estimating a behavior of the vehicle. It is therefore unclear whether the phrase “the estimated behavior of the other vehicle” should instead read “the estimated behavior of the vehicle” such that is draws antecedent basis from the previous limitation, or alternatively if the phrase should instead read “an estimated behavior of the other vehicle” such that other vehicle behavior is also estimated. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as “a driving action of the vehicle using the values of the parameters of the other vehicle and the external sensor data, and based on the estimated behavior of the vehicle.”
Claims 2, 4, 6, 8, 21-23, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claims 2 and 13, the phrase “wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections” renders the claims indefinite. Claims 1 and 12 (from which Claims 2 and 13 respectively depend) recite that the external sensors comprise sensors “at a traffic intersection… and additional sensors disposed at a curved portion of a road.” Claims 2 and 13 appear to further limit “the external sensors” as a whole (i.e. both the sensors at the intersection and at the curved portion of a road) but only detail sensors at an intersection. It is not clear whether Claims 2 and 13 are only limiting the sensors at the intersection, or alternatively, if the sensors at the curved portion of the road must also have different predetermined orientations and be mounted above centers of traffic intersections. The scope of the claim is therefore indefinite. For the purposes of examination, the claims are interpreted as only limiting the external sensors at an intersection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 12, 18, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0026286A1 (Vozar et al.) in view of Publication US2019/0011544A1 (Gassend et al.), further in view of Published Application US2020/0137580A1 (Yang et al.), further in view of Publication US2019/0096238A1 (Ran et al.), further in view of Publication US2012/0218093A1 (Yoshizawa et al.).
Regarding Claim 1, Vozar et al. discloses a vehicle sensor processing system on a vehicle (see Figure 1A, [0037] onboard computing system in an autonomous agent (vehicle)) comprising:
a memory storing executable instructions (see [0037, 0039]);
sensors comprising a first Lidar (see [0039, 0050] sensor suite of the autonomous agent including LIDAR), a first camera (see [0039, 0050] camera and computer vision), a radar (see [0050] RADAR), and a global positioning system (GPS) on the vehicle (see [0039, 0050] GPS);
one or more processors in communication with the sensors and the memory (see [0037, 0039]), the one or more processors programmed by the executable instructions to perform:
obtaining sensor data captured by the sensors (see Figure 2, [0059] S210 collecting data including onboard sensor data), the sensor data being generated at different times (see [0067] building a data buffer with historical and presently collected data);
determining values of parameters (see Figure 2, [0086] S224, determining parameters (such as position, velocity, acceleration) of agents within the environment) of an other vehicle (see Figure 1, [0066] agents may be an other vehicle) within a threshold distance of a physical location that the vehicle is approaching (see [0043-0044] evaluating objects including those in a zone of operation, which is a predetermined distance from any point along the route (i.e. including those being approached)) using the sensor data (see [0073-0074] based on the collected data);
determining, from the sensor data, a change in terrain (see [0086] determining velocity of environmental agents, I.e. a change state of physical features regarding the landscape of the road (terrain));
receiving external sensor data (see Figure 2, [0060] S210 including collecting data from infrastructure devices) captured by external sensors external to the vehicle (see [0043] the infrastructure device being a roadside unit with sensing devices), wherein the external sensors comprise a second Lidar (see [0043] LIDAR of the infrastructure device) and a second camera (see [0043] image or video cameras) at a traffic intersection (see Figure 1, infrastructure devices 120 at an intersection);
estimating, based on a machine learning model (see [0080] data fusion in S222 using a machine learning model), a behavior of the vehicle (see [0091] S240 identifying potential behaviors for execution) using the sensor data and the external sensor data (see Figure 2, S240 based on the collected data from previous step S210), 
determining, based on the machine learning model (see Figure 2, based on the previous step S222 using the machine learning model), a driving action of the vehicle (see [0094] S250 selecting a behavior policy for the vehicle to execute) using the values of the parameters of the other vehicle and the external sensor data (see Figure 2, based on previous steps S224 (the parameters) and the external data collected in S210), and based on the estimated behavior of the other vehicle (see Figure 2, S250 based on S240); and
navigating based on the determined driving action (see [0097] executing the behavioral policy, e.g. [0095] executing a turn).


As above, Vozar et al. discloses the onboard sensor suite (see [0050-0051]).
Vozar et al. does not explicitly recite the vehicle comprising:
sensors comprising an ultrasonic sensor, and an inertial measurement unit (IMU).

However, Gassend et al. teaches a vehicle system (see Figure 7, [0111], vehicles in communication), comprising:
sensors comprising an ultrasonic sensor (see [0113] various sensors including SONAR, which [0039] can be ultrasonic), and an inertial measurement unit (IMU) (see [0115] IMU).

As above, Vozar et al. discloses the first and second Lidar (see [0043, 0050]).
Vozar et al. does not explicitly recite:
the second Lidar having a common scan rate as the first Lidar.
However, Gassend et al. teaches a system including multiple Lidar platforms (see [0022] multiple lidar-equipped vehicles),
the second Lidar having a common scan rate as the first Lidar (see [0024, 0160], using a common frequency of rotation (scanning around a circle) of plural Lidars in the different systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Vozar et al. to include the additional sensors as taught by Gassend et al. with the motivation of improving the robustness and safety of the vehicle by providing data to enable features facilitating accident avoidance (see Gassend et al., [0021]), and to modify the first and second lidar of Vozar et al. to have a common scan rate, as taught by Gassend et al., with the motivation of improving reliability and quality of the Lidar scans by reducing interference (see Gassend et al., [0022-0024]).


As above, Vozar et al. discloses the first and second Lidar and first and second camera (see [0043, 0050]).
Vozar et al. does not explicitly recite:
the second Lidar having a larger range of detection than that of the first Lidar, and the second camera having a wider field of view compared to the first camera.

However, Yang et al. teaches a system including a vehicle and external sensor (see e.g. Figure 1, [0031]),
the second Lidar having a larger range of detection than that of the first Lidar (see [0063] Lidar in an RSU (external sensor device) can have better range than an individual vehicle), and the second camera having a wider field of view compared to the first camera (see [0063], an RSU (external sensor device) can have cameras with a better field of view than an individual vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Vozar et al. to use external sensors with a larger range and field of view as compared to a vehicle, as is taught by Yang et al., with the motivation of increasing the robustness and safety of the system by taking advantage of a roadside unit’s improved perspective and capability (see Yang et al. [0063]).


Additionally, Vozar et al. does not explicitly recite the external sensors comprising:
additional sensors disposed at a curved portion of a road.

However, Ran et al. teaches a system with external sensors (see e.g. [0025] RSUs), comprising:
additional sensors disposed at a curved portion of a road (see [0093], RSU deployment locations including intersection and roundabouts (curved road)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the infrastructure devices with external sensors of Vozar et al. to be additionally located at a curved portion of a road, as taught by Ran et al., with the motivation of improving safety and efficiency of the infrastructure by maximizing coverage and eliminating detection blind spots (see Ran et al., [0093]).


As above, Vozar et al. discloses the use of a machine learning model (see [0080]).
Vozar et al. does not explicitly recite:
the machine learning model comprising a random forest model.

However, Yoshizawa et al. teaches a technique in a vehicle to determine behavior (see [0083] the ECU determining the path and action for the host vehicle, as part of S3 in Figure 2, based on [0075-0076] internal and external sensor data), using:
the machine learning model comprising a random forest model (see [0083] using a random forest method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the estimation of behavior of Vozar et al. to use a machine learning model comprising a random forest model, as taught by Yoshizawa et al., with the motivation of improving safety by evaluating risk and allocating paths to both the host and other vehicle (see Yoshizawa et al., [0004-0005, 0083]).

Regarding Claim 4, Vozar et al. discloses the system of claim 1, wherein the other vehicle comprises an autonomous vehicle, a semi-autonomous vehicle, or a non-autonomous vehicle (see Figure 1, the dynamic agent (other vehicle) is non-autonomous).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 6, Vozar et al. discloses wherein the external sensors comprise a Radio Detection and Ranging (Radar) (see [0043] roadside unit including radar systems).

Vozar et al. does not explicitly recite the system of claim 1, wherein the external sensors comprise an ultrasonic sensor.

However, Ran et al. teaches the system of external sensors as above,
wherein the external sensors comprise an ultrasonic sensor (see [0070, 0071, 0080] the RSU having a sensing module with ultrasonic radar).
The motivation to combine Vozar et al. and Ran et al. was provided in the rejection of Claim 1, above.

Regarding Claim 8, Vozar et al. discloses wherein the external sensor data comprises a size of the other vehicle (see [0065] the infrastructure device can sense size of agents), a position of the other vehicle (see [0065] position of agents), a path of the other vehicle (see [0065] position with velocity defining a present path), and a speed of the other vehicle (see [0065] velocity including speed).

Vozar et al. does not explicitly recite the system of claim 1, wherein the external sensor data comprises an identity of the other vehicle.

However, Ran et al. teaches the system of external sensors as above,
wherein the external sensor data comprises an identity of the other vehicle (see [0070, 0071, 0076, 0090] the sensing module having a vehicle identification device, such as RFID).
The motivation to combine Vozar et al. and Ran et al. was provided in the rejection of Claim 1, above.

Regarding Claim 12, Vozar et al. discloses a method of determining a driving action (see Figure 2, method for determining and executing a behavior of a vehicle) comprising:
under control of one or more processors (see [0037, 0039]):
obtaining sensor data captured by sensors each located on a vehicle (see Figure 2, [0059] S210 collecting data including onboard sensor data), the sensors comprising a first Lidar (see [0039, 0050] sensor suite of the autonomous agent including LIDAR), a first camera (see [0039, 0050] camera and computer vision), a radar (see [0050] RADAR), a radar (see [0050] radar), and a global positioning system (GPS) (see [0039, 0050] GPS), the sensor data being generated at different times (see [0067] building a data buffer with historical and presently collected data);
determining values of parameters (see Figure 2, [0086] S224, determining parameters (such as position, velocity, acceleration) of agents within the environment) of an other vehicle (see Figure 1, [0066] agents may be an other vehicle) within a threshold distance of a physical location that the vehicle is approaching (see [0043-0044] evaluating objects including those in a zone of operation, which is a predetermined distance from any point along the route (i.e. including those being approached)) using the sensor data (see [0073-0074] based on the collected data);
determining, from the sensor data, a change in terrain (see [0086] determining velocity of environmental agents, I.e. a change state of physical features regarding the landscape of the road (terrain));
receiving external sensor data (see Figure 2, [0060] S210 including collecting data from infrastructure devices) captured by external sensors external to the vehicle (see [0043] the infrastructure device being a roadside unit with sensing devices), wherein the external sensors comprise a second Lidar (see [0043] LIDAR of the infrastructure device) and a second camera (see [0043] image or video cameras) at a traffic intersection (see Figure 1, infrastructure devices 120 at an intersection), 
estimating, based on a machine learning model (see [0080] data fusion in S222 using a machine learning model), behaviors of the other vehicle (see [0087] identifying intent of each of the other agents) using the sensor data and the external sensor data (see Figure 2, S240 based on the collected data from previous step S210), 
determining, based on the machine learning model (see Figure 2, based on the previous step S222 using the machine learning model), a driving action of the vehicle (see [0094] S250 selecting a behavior policy for the vehicle to execute) using the values of the parameters of the other vehicle and the external sensor data (see Figure 2, based on previous steps S224 (the parameters) and the external data collected in S210), and based on the estimated behavior of the other vehicle (see Figure 2, based on previous step S230 with the intent of the other vehicle); and
navigating based on the determined driving  action (see [0097] executing the behavioral policy, e.g. [0095] executing a turn).


As above, Vozar et al. discloses the onboard sensor suite (see [0050-0051]).
Vozar et al. does not explicitly recite the vehicle comprising:
an ultrasonic sensor, and an inertial measurement unit (IMU).

However, Gassend et al. teaches a vehicle system (see Figure 7, [0111], vehicles in communication), comprising:
an ultrasonic sensor (see [0113] various sensors including SONAR, which [0039] can be ultrasonic), and an inertial measurement unit (IMU ) (see [0115] IMU).

As above, Vozar et al. discloses the first and second Lidar (see [0043, 0050]).
Vozar et al. does not explicitly recite:
the second Lidar having a common scan rate as the first Lidar.

However, Gassend et al. teaches a system including multiple Lidar platforms (see [0022] multiple lidar-equipped vehicles),
the second Lidar having a common scan rate as the first Lidar (see [0024, 0160], using a common frequency of rotation (scanning around a circle) of plural Lidars in the different systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Vozar et al. to include the additional sensors as taught by Gassend et al. with the motivation of improving the robustness and safety of the vehicle by providing features facilitating accident avoidance (see Gassend et al., [0021]), and to modify the first and second lidar of Vozar et al. to have a common scan rate, as taught by Gassend et al., with the motivation of improving reliability and quality of the Lidar scans by reducing interference (see Gassend et al., [0022-0024]).


As above, Vozar et al. discloses the first and second Lidar and first and second camera (see [0043, 0050]).
Vozar et al. does not explicitly recite:
the second Lidar having a larger range of detection than that of the first Lidar, and the second camera having a wider field of view compared to the first camera.

However, Yang et al. teaches a system including a vehicle and external sensor (see e.g. Figure 1, [0031]),
the second Lidar having a larger range of detection than that of the first Lidar (see [0063] an RSU (external sensor device) can have better range than an individual vehicle), and the second camera having a wider field of view compared to the first camera (see [0063], an RSU (external sensor device) can have cameras with a better field of view than an individual vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Vozar et al. to use external sensors with a larger range and field of view as compared to a vehicle, as is taught by Yang et al., with the motivation of increasing the robustness and safety of the system by taking advantage of a roadside unit’s improved perspective and capability (see Yang et al. [0063]).


Additionally, Vozar et al. does not explicitly recite the external sensors comprising:
additional sensors disposed at a curved portion of a road.

However, Ran et al. teaches a system with external sensors (see e.g. [0025] RSUs), comprising:
additional sensors disposed at a curved portion of a road (see [0093], RSU deployment locations including intersection and roundabouts (curved road)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the infrastructure devices with external sensors of Vozar et al. to be additionally located at a curved portion of a road, as taught by Ran et al., with the motivation of improving safety and efficiency of the infrastructure by maximizing coverage and eliminating detection blind spots (see Ran et al., [0093]).


As above, Vozar et al. discloses the use of a machine learning model (see [0080]).

Vozar et al. does not explicitly recite:
the machine learning model comprising a random forest model.

However, Yoshizawa et al. teaches a technique in a vehicle to determine behavior (see [0083] the ECU determining the path and action for the host vehicle and another vehicle, as part of S3 in Figure 2, based on [0075-0076] internal and external sensor data), using:
the machine learning model comprising a random forest model (see [0083] using a random forest method).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the estimation of behavior of Vozar et al. to use a machine learning model comprising a random forest model, as taught by Yoshizawa et al., with the motivation of improving safety by evaluating risk and allocating paths to both the host and other vehicle (see Yoshizawa et al., [0004-0005, 0083]).

Regarding Claim 18, Vozar et al. discloses wherein the external sensor data comprises a size of the other vehicle (see [0065] the infrastructure device can sense size of agents), a position of the other vehicle (see [0065] position of agents), a path of the other vehicle (see [0065] position with velocity defining a present path), and a speed of the other vehicle (see [0065] velocity including speed).

Vozar et al. does not explicitly recite the method of claim 12, wherein the external sensor data comprises an identity of the other vehicle.

However, Ran et al. teaches the system of external sensors as above,
wherein the external sensor data comprises an identity of the other vehicle (see [0070, 0071, 0076, 0090] the sensing module having a vehicle identification device, such as RFID).
The motivation to combine Vozar et al. and Ran et al. was provided in the rejection of Claim 12, above.

Regarding Claim 21, Vozar et al. discloses the system of claim 1, wherein the external sensors capture a second object that is obstructed from the vehicle (see Figure 4, [0096] the infrastructure capturing an agent that is not perceptible to the host agent); and the determination of the driving action is based on second parameters of the second object (see [0096] the determination in S250 based on parameters (the presence of objects) in regions that are imperceptible).

Regarding Claim 22, Vozar et al. discloses the system of claim 1, wherein the one or more processors are further programmed by the executable instructions to perform:
determining second parameters of an animal (see [0086] classification and hypothesis of external agents (parameters) for classes of objects including animal) within the threshold distance (see [0043-0044] evaluating objects including those in a zone of operation, which is a predetermined distance from any point along the route).

Regarding Claim 23, Vozar et al. discloses the system of claim 22, wherein the one or more processors are further programmed by the executable instructions to perform:
determining third parameters of a pedestrian (see Figure 1, [0086] classification and hypothesis of external agents (parameters) for classes of objects including a person) within the threshold distance (see [0043-0044] evaluating objects including those in a zone of operation, which is a predetermined distance from any point along the route).

Regarding Claim 26, Vozar et al. discloses the external sensors capturing a second other vehicle that is obstructed by the other vehicle (see Figure 4, [0096]).

Vozar et al. does not explicitly recite the system of claim 1, wherein the external sensors comprise second additional sensors in a parking lot, the second additional sensors capturing a second other vehicle that is obstructed by the other vehicle.

However, Ran et al. teaches the system of external sensors as above,
wherein the external sensors comprise second additional sensors in a parking lot (see [0093] RSU deployment in a parking lot)
The motivation to combine Vozar et al. and Ran et al. was provided in the rejection of Claim 1, above.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2020/0026286A1 (Vozar et al.) in view of Publication US2019/0011544A1 (Gassend et al.), further in view of Published Application US2020/0137580A1 (Yang et al.), further in view of Publication US2019/0096238A1 (Ran et al.), further in view of Publication US2012/0218093A1 (Yoshizawa et al.), further in view of Publication US2017/0025000A1 (Lagassey).
Regarding Claim 2, Vozar et al. discloses the external sensors at intersections (see Figure 1).

Vozar et al. does not explicitly recite the system of claim 1, wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections.

However, Lagassey teaches an infrastructure for road monitoring (see [0054]),
wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections (see Figure 2, [0180] video cameras 35 at the desired location, and suspended above the intersection, with four cameras in order to capture all possible areas, and [0072] collection can occur in proximity to “intersections” in the plural).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external sensors in Vozar et al. to have the configuration as taught by Lagassey, with the motivation of enhancing the effectiveness of the system by allowing sensing of all possible areas near a location (see Lagassey [0180]).

Regarding Claim 13, Vozar et al. discloses the external sensors at intersections (see Figure 1).

Vozar et al. does not explicitly recite the method of claim 12, wherein the external sensors have different predetermined orientations and are mounted above the center of traffic intersections.

However, Lagassey teaches an infrastructure for road monitoring (see [0054]),
wherein the external sensors have different predetermined orientations and are mounted above centers of traffic intersections (see Figure 2, [0180] video cameras 35 at the desired location, and suspended above the intersection, with four cameras in order to capture all possible areas, and [0072] collection can occur in proximity to “intersections” in the plural).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external sensors in Vozar et al. to have the configuration as taught by Lagassey, with the motivation of enhancing the effectiveness of the system by allowing sensing of all possible areas near a location (see Lagassey [0180]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20190392712-A1 teaches subject matter including the use of external sensors at a parking lot, which may perform blind spot detection (see e.g. [0050, 0066]).
US-20220126864-A1 teaches subject matter including use of a random forest model to perform functions in a vehicle environment (see e.g. [0477, 0783, 0861]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619